Citation Nr: 0420096	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  01-01 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for hypertension 
secondary to service-connected post-traumatic stress disorder 
(PTSD) and/or sympathetic reflex dystrophy.  

2.  Entitlement to an increase in the 50 percent evaluation 
currently assigned for PTSD.  

3.  Entitlement to an increase in the 40 percent evaluation 
currently assigned for multiple fragment wounds, midline, 
upper lumbar spine, involving Muscle Group (MG) XX with 
retained foreign body and associated reflex sympathetic 
dystrophy.  

4.  Entitlement to an increase in the 30 percent evaluation 
currently assigned for residuals of multiple fragment wounds, 
posterior right (major) arm above the elbow, involving MG VI 
with associated reflex sympathetic dystrophy.  

5.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for residuals of multiple fragment wounds 
dorsal right (major) wrist and MG VIII.  

6.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for residuals of a gunshot wound to the 
right (major) thumb.  

7.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for multiple fragment wound, left dorsal 
region, involving MG XVII.  

8.  Entitlement to an increased (compensable) evaluation for 
residuals of multiple fragment wounds, left lateral 
hemothorax area, involving MG XXI.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs
 

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from August 1967 to August 
1969.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2000 decision by the RO.  

As will be explained in greater detail herein below, the 
Board finds that the issue of service connection for 
arthritis of the spine, right elbow, right wrist, and left 
hip secondary to the associated service-connected fragment 
wounds is inextricably intertwined with the claims for 
increased ratings for the related fragment wound 
disabilities.  A claim which is inextricably intertwined with 
a pending claim must be adjudicated prior to a final order 
with respect to the pending claim.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Initially, the Board notes that by rating action in July 
2003, the RO indicated that the issues of service connection 
for arthritis of the spine, right elbow, right wrist, and 
left hip were deferred "as these issues [were] currently on 
appeal."  However, the Board is unable to identify any 
rating action that denied these issues nor have they been 
developed or certified for appellate review.  

In reviewing the evidentiary record, the Board notes that 
there is conflicting evidence as to the nature and etiology 
of some of the veteran's symptoms relating to his service-
connected fragment wounds.  For example, on VA peripheral 
examination in November 2001, the examiner opined that the 
veteran had progressive problems from spinal arthritis, 
fragment wounds and reflex sympathetic dystrophy.  On VA 
muscle examination the same week, the examiner opined that 
all the veteran's symptoms in both upper and lower 
extremities were related to his fragment wounds.  On a VA 
joint examination the same day as the muscle examination, the 
examiner opined that the veteran's osteoarthritis was not 
related to his fragment wounds.  However, on VA examination 
in April 2003, the examiner indicated that the veteran's 
arthritis of the spine, right elbow, right wrist, and left 
hip may be related to his fragment wounds.  

As to the claim of secondary service connection for 
hypertension, the Board notes that while the veteran was 
examined by VA in April 2003 to determine the nature and 
etiology of his hypertension, the examiner did not offer any 
opinion on this matter.  In fact, he commented that the 
veteran was already receiving compensation for this disorder.  

Given the medical complexity of this case, the Board finds 
that the VA examinations were inadequate and that further 
development of the record is indicated.  

Concerning the veteran's PTSD, the most recent psychiatric 
examination of record was in October 1998, nearly six years 
ago.  Since then, the veteran had been found by the State of 
New York Employee's Retirement System to be unemployable due, 
in part, to his symptoms of PTSD.  As there are no recent 
clinical findings pertaining to PTSD which would provide a 
basis to evaluated the current severity, another psychiatric 
examination should be undertaken.  

Regarding the determination by the State Employee's 
Retirement System, the Board notes that no attempt was made 
to obtain all of the medical records used by that Agency in 
reaching that decision.  VA is required to obtain and review 
all evidence, including administrative determinations of 
unemployability.  Baker v. West, 11 Vet. App. 163 (1998).  
Accordingly, these records should be obtained and associated 
with the claim folder.  Murincsak v. Derwinski, 2 Vet. App. 
363, 369 (1992).  

As to the fragment wound disabilities, all of them involve 
muscle damage to some extent.  Where muscle damage is 
involved, consideration must be given to functional loss due 
to pain and functional loss due to weakness, fatigability, 
incoordination or pain on movement under 38 C.F.R. §§ 4.40 
and 4.45, respectively.  See also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In this case, it does not appear that 
functional loss due under §§ 4.40, 4.45, or DeLuca were 
considered.  The Board is cognizant of the fact that two of 
the disabilities are evaluated under rating codes for 
diseases of the peripheral nerve (DC 8514 & 8520).  However, 
VA must evaluate the disabilities under both the nerve codes 
and the appropriate musculoskeletal codes, in the latter case 
factoring in functional loss, and assign the rating which is 
most favorable to the veteran.  

Also, during the pendency of this appeal the rating criteria 
for the musculoskeletal system were revised.  The veteran's 
right thumb disability is rated based on limitation of motion 
under this provision of the code.  However, the RO has not 
considered the revised rating criteria.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has indicated that when a law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  
Therefore, the RO should consider the old and the revised 
rating code for limitation of motion of individual digits, 
and apply the one most favorable to the veteran within the 
confines of appropriate effective dates.  The RO is reminded 
that the rating codes for the lumbar spine have also been 
revised during the pendency of this appeal.  If applicable, 
consideration should be given to the old and the revised 
criteria pertaining to the lumbar spine, and all versions of 
the rating code should be provided to the veteran and his 
representative.  

In view of above, the Board finds that  more contemporary 
examinations are necessary prior to appellate review.  The 
duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA who treated him 
for the disabilities now at issue on 
appeal since April 2003.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtained records identified by 
the veteran, a written notation to that 
effect should be placed in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard.  

3.  The RO should obtain from the New 
York State Employee's Retirement System 
the records pertinent to the veteran's 
claim for disability retirement, 
including any administrative decision and 
all medical records relied upon 
concerning that claim.  

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his service-connected 
low back, right elbow, right wrist, and 
right thumb disabilities, and the nature 
and etiology of any arthritis in the 
joints affected by the fragment wounds.  
The claims folder must be made available 
to the orthopedist for review, and a 
notation to the effect that this record 
review took place should be included in 
the report.  All indicated tests and 
studies should be accomplished.  The 
orthopedist should provide a response to 
each of the following:  

1) Whether it is at least as likely 
as not that any identified arthritis 
in the spine, right elbow, right 
wrist, right thumb, or left hip is 
related to or being aggravated by 
the service-connected fragment 
wounds to the muscles of the 
associated joints.  If aggravated, 
the degree of aggravation should be 
quantified, if possible.  

2) Whether it is at least as likely 
as not that the veteran's L4-5 
herniated disc and L5-S1 protruding 
disc (see 3/00 VA CT scan) are 
related to or being aggravated by 
the service-connected fragment 
wounds to the lumbosacral spine.  If 
aggravated, the degree of 
aggravation should be quantified, if 
possible.  

3) The examiner should note any 
limitation of motion in the 
lumbosacral spine, right elbow, 
right wrist, right thumb, and left 
hip, and indicate what is considered 
normal range of motion for each 
joint.  Also, indicate whether there 
is a gap of more than 2 inches 
between the thumb pad and the 
fingers, with the thumb attempting 
to oppose the fingers.  

4) If any joint is fixed in 
ankylosis, indicate whether it is in 
favorable or unfavorable position.  

5) Indicate whether the lumbosacral 
spine, right elbow, right wrist, 
right thumb, and left hip exhibits 
weakened movement, excess 
fatigability, or incoordination.  If 
feasible, these determinations 
should be expressed in terms of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to any excess fatigability, 
weakened movement or incoordination.  
If the examiner is unable to make 
such a determination, it should be 
so indicated on the record.  

6) The examiner should express an 
opinion on whether pain of the 
lumbar spine, right elbow, right 
wrist, right thumb, or left hip 
could significantly limit functional 
ability during flare-ups or when the 
individual joints are used 
repeatedly over a period of time.  
These determinations should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

7) The examiner should note all 
residual scars associated with the 
fragment wounds.  The size and 
location of each scar should be 
described, and the examiner should 
note whether any scar is poorly 
nourished, tender or painful on 
objective demonstration or whether 
any of the scars repeatedly 
ulcerate.  

The clinical findings and reasons that 
form the basis of any opinion should be 
clearly set forth in the report.  If the 
orthopedist is unable to make any 
determination, this should so state and 
the reasons indicated.  The findings 
should be type or otherwise recorded in a 
legible manner for review purposes.  

5.  The veteran should be afforded a VA 
neurological examination to identify any 
neurological complaints or findings 
attributable to the service-connected 
fragment wounds.  The claims folder must 
be made available to the physician for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  If necessary, 
the examiner should review the service 
medical records so that the extent of any 
nerve damage caused by the fragment 
wounds may be identified.  All indicated 
tests and studies should be accomplished.  
The physician should provide a written 
discussion of the degree of residual 
weakness or sensory disturbances due to 
each disability, and how it impacts on 
motor function of the effected joints.  
If it is determined that the veteran's 
arthritis of the spine or disc disease 
are related to or being aggravated by the 
service-connected fragment wound of the 
back, the examiner should provide a 
response to the questions below.  If not, 
any neurological complaints and findings 
related to the spine disorder should be 
dissociated from the service-connected 
fragment wounds of the lower back.  

I.  Does the veteran suffer 
recurring attacks of intervertebral 
disc syndrome referable to the 
service-connected low back 
disability?  If so, indicate the 
degree of intermittent relief he 
experiences between those attacks.  
The examiner should further note 
whether any intervertebral disc 
syndrome that may be present results 
in incapacitating episodes and the 
total duration of any of these 
episodes.  

II.  Is there evidence of neuropathy 
with characteristic pain 
attributable to the service-
connected low back disability?  If 
so, the examiner should note whether 
the neuropathy results in 
demonstrable muscle spasm or any 
other neurological findings 
appropriate to the site of the 
diseased disc.  

6.  The veteran should be afforded a VA 
cardiology examination to determine the 
nature and, if possible, etiology of his 
hypertension.  All indicated tests and 
studies are to be performed.  The claims 
folder must be made available to the 
examiner for review, and a notation to 
the effect that this record review took 
place should be included in the report.  
The examiner should offer an opinion as 
to whether it is at least as likely as 
not that the veteran's hypertension is 
proximately due to, the result of, or 
being aggravated by the service-connected 
PTSD.  If aggravated, the degree of 
aggravation should be quantified, if 
possible.  If the physician is unable to 
make any determination, he or she should 
so state and indicate the reasons.  

7.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the severity of his service-
connected PTSD.  All indicated tests and 
studies are to be performed.  The claims 
folder must be made available to the 
psychiatrist for review, and a notation 
to the effect that this record review 
took place should be included in the 
report.  The examiner should indicate 
which of the following criteria ((a), 
(b), or (c)), more closely reflects the 
degree of impairment caused by PTSD:  

(a) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation, 
or own name.  

(b) Occupational and social 
impairment, with deficiencies in 
most areas, such as work, school, 
family relations, judgment, 
thinking, or mood, due to such 
symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, 
or irrelevant; near-continuous panic 
or depression affecting the ability 
to function independently, 
appropriately and effectively; 
impaired impulse control (such as 
unprovoked irritability with periods 
of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty 
in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to 
establish and maintain effective 
relationships.  

(c) Occupational and social 
impairment with reduced reliability 
and productivity due to such 
symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
and maintaining effective work and 
social relationships.  

The examiner should describe the findings 
in detail and provide a complete 
rationale for all opinions and 
conclusions; any opinion should be 
supported by reference to specific 
medical records on file.  The examiner 
should be advised that all manifestations 
covered in the rating schedule cited 
above must be addressed so that the Board 
may rate the veteran in accordance with 
the specified criteria.  

8.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have an adverse effect on 
his claim.  

9.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if all medical 
findings necessary to rate the 
disabilities at issue on appeal have been 
provided by the examiners and whether 
they have responded to all questions 
posed.  If not, the reports must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2003).  

10.  After the requested development has 
been completed, the RO should review the 
claim.  The RO should adjudicate the 
merits of the claims based on all the 
evidence of record and all governing 
legal authority, including VCAA and 
implementing regulations, and any 
additional information obtained as a 
result of this remand.  This should 
include consideration of whether any 
arthritis of the spine, right elbow, 
right wrist, right thumb, or left hip, or 
disc disease, or hypertension is 
proximately due to or the result of, or 
being aggravated by a service-connected 
disability.  The provisions of Allen v. 
Brown, 7 Vet. App. 439 (1995) should be 
considered.  The RO should also consider 
whether a separate rating is warranted 
for any residual scaring.  Where 
appropriate, the RO should consider the 
old and the revised rating criteria for 
the musculoskeletal system.  See 
VAOPGCPREC 23-97 and Esteban v. Brown, 6 
Vet. App. 259 (1994).  If the benefits 
sought on appeal remain denied the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and given the opportunity to 
respond thereto.  The veteran is notified 
of the need to file a substantive appeal 
to the issue of secondary service 
connection for arthritis of the spine, 
right elbow, right wrist, right thumb, 
and left hip and disc disease, if the 
decision is not in his favor and he 
wishes the Board to address this matter.  
The RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA or other legal 
precedent.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

